Citation Nr: 0916264	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  97-18263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether termination of the Veteran's improved pension 
benefits effective January 1, 1996, was proper.

2.  Whether a debt in the amount of $11,089.00 stemming from 
an overpayment of improved pension benefits was properly 
calculated.  

(The issues of Entitlement to service connection for 
degenerative disc disease of the lumbar spine; service 
connection for degenerative disc disease of the cervical 
spine; service connection for coronary artery disease (CAD); 
and service connection for diabetes mellitus; as well as 
entitlement to apportionment of the Veteran's improved 
pension benefits in favor of his son, will be the subject of 
separate decisions of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to 
September 1966, with service in the Alabama National Guard 
from April 1979 to August 1983, and from February 2000 to May 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001, rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, terminated the 
Veteran's pension effective January 1, 1994, calculated an 
overpayment debt in the amount of $13, 977.00

The Veteran's appeal with respect to his claims for the 
termination of his pension and the resulting debt were before 
the Board in August 2001 and March 2003 when the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

In the February 2001 decision on appeal, the RO terminated 
the Veteran's pension effective January 1, 1994.  In a May 
2001 decision, the RO amended the pension termination date to 
January 1, 1996, and established a pension rate from January 
1, 1994, to December 31, 1995, that was less than what was 
payable prior to the February 2001 decision.  The amended 
termination date reduced the calculated overpayment by 
$2,888.00 to $11,089.00.  However, as the amended decision 
does not represent a total grant of benefits sought on 
appeal, this claim for termination of the pension remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the issues remaining on appeal are the propriety 
of the termination of improved pension benefits effective 
January 1, 1996, and the propriety of the calculated debt 
charged to the Veteran during the period from January 1, 
1996, to March 1, 1998, in the amount of $11,089.00.

The Veteran had also requested a waiver of recovery of the 
debt at issue in this case. Waiver of recovery of that debt 
was denied by an April 2002 decision of the Committee on 
Waivers and Compromises.  At his September 2002 hearing the 
Veteran expressed disagreement with that decision.  A valid 
notice of disagreement must be filed with the activity that 
entered the determination.  38 U.S.C.A. § 7105(b)(1) (West 
2002).  In this case the Veteran's notice of disagreement 
should be submitted to the RO.  However, the filing of a 
notice of disagreement in the wrong place can serve to toll, 
or stop, the running of the one-year period for filing the 
notice.  Santana-Vengas v. Principi, 99-7193 (Fed. Cir. Dec. 
17, 2002).  The Veteran was previously advised that if he 
wished to appeal the denial of waiver of overpayment, he 
should submit a notice of disagreement to the RO.  He has not 
done so.


FINDINGS OF FACT

1.  The Veteran's annualized countable income for the year 
1996, including unreimbursed medical expenses and his 
dependent spouse's income, exceeded the maximum annual income 
for pension benefits.

2.  The retroactive termination of the Veteran's improved 
pension benefits resulted in a proper overpayment debt of 
$9,803.00.


CONCLUSIONS OF LAW

1.  The termination of the Veteran's improved pension 
benefits, effective January 1, 1996, was proper.  38 U.S.C.A. 
§§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 3.21, 3.23, 
3.271, 3.272, 3.273 (2008).

2.  The Veteran's total debt stemming from an overpayment of 
improved pension benefits for the period between January 1, 
1996, and March 1, 1998 is properly calculated as $9,803.00.  
38 U.S.C.A. §§ 101, 1501, 1521 (West 2002) ; 38 C.F.R. §§ 
3.23, 3.23, 3.660(a), 3.271, 3.272, 3.273, 3.277 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claims for termination of his pension and 
whether the resulting overpayment was properly calculated, 
the Veteran has not been provided notification in compliance 
with the VCAA.  Despite the lack of notice, the Board does 
not find any procedural defect constitutes prejudicial error 
in this case.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing a claimant's 
meaningful participation in the adjudication of the claim, 
then it is not prejudicial.  McDonough, supra; Overton v. 
Nicholson, 20 Vet. App. 427, 435-7 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA, with its expanded duties, is not 
applicable to issues involving the waiver of recovery of 
overpayment, pointing out that the statute at issue in such 
cases was not found in Title 38, United States Code, Chapter 
51 (i.e., the laws changed by VCAA).  Lueras v. Principi, 18 
Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).  The Court has not issued any precedent decision with 
regard to the applicability of the VCAA to challenges to the 
calculation of a debt or the propriety of terminating a 
pension; although, some of the language in Lueras and Barger 
suggest that the VCAA would not be applicable.

In any event the Veteran has demonstrated actual knowledge of 
the evidence needed to substantiate his appeal.  He has 
submitted numerous statements to VA regarding his claims for 
termination of pension and the calculation of the resulting 
overpayment.  These statements, including a March 2001 
request for an audit of his account, and his testimony during 
the September 2002 VA examination, establish a clear 
understanding of evidence needed to substantiate his claims.  
The Veteran's statements also establish that he understands 
VA would obtain some evidence for him, but that he was 
responsible for informing VA of any probative evidence, and 
in some cases, such as regarding federal tax returns and 
federal form W-2, providing the relevant information himself.  

He has also received communications from the RO that should 
have served to inform him of what was needed.  Much of this 
communication could not satisfy the requirements of the VCAA, 
because it was received after the initial adjudication of the 
issues.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The statement of the case and supplemental statements 
of the case did, however, provide explanations of the reasons 
for the creation of the debt, how it was calculated and why 
pension benefits were terminated.  The Veteran had years 
after receiving the notice to submit additional argument and 
evidence and to request hearings.  Hence, he was not deprived 
of a meaningful opportunity to participate in the 
adjudication of the appeals.

The Board finds that the lack of notice regarding the 
Veteran's termination of pension and resulting overpayment 
does not constitute prejudicial error in this case because of 
evidence of actual knowledge on the part of the Veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim(s).  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Court has held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flores, 
22 Vet. App. 37, 48 (2008), citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  

The record therefore reflects actual knowledge of the 
evidence necessary to substantiate the Veteran's claim, as 
well as the second and third elements of the duty to notify.

Termination of Pension and Calculation of Resulting Debt

General Legal Criteria

Non service-connected pension is a benefit payable by VA to a 
Veteran of a period of war because of permanent and total 
disability.  The amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA given the recipient's 
circumstances.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the Veteran's annual family countable income from the maximum 
annual pension rate applicable to the Veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.

Basic entitlement to such pension exists if, among other 
things, the Veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

Non-service-connected pension benefits shall be terminated if 
countable annual income exceeds applicable income 
limitations.  The Board notes that it is the responsibility 
of the pension recipient to notify VA of all circumstances 
that will affect entitlement to receive the rate of the 
benefit being paid, and such notice must be provided when the 
recipient acquires knowledge that his income has changed.  38 
C.F.R. §§ 3.277, 3.660(a) (1) (2008).

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. 
§§ 3.271, 3.272 (2008).  Income from SSA and earned income 
are not specifically excluded under 38 C.F.R. § 3.272.  The 
rate at which the Veteran may be paid pension is reduced by 
the amount of the Veteran's countable annual income. 38 
C.F.R. § 3.23 (2008).

Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  

Nonrecurring income received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12- month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c).

The term "Veteran's annual income" for purposes of improved 
pension eligibility includes the Veteran's annual income and 
the annual income of the Veteran's dependent spouse.  38 
C.F.R. § 3.23(d)(4).

In 1996, the maximum annual rate of improved pension for a 
Veteran with three dependents was $13,609.  For each 
additional child, $1,404 was added to the pension rate.  See 
VA Manual M21- 1, Part I, Appendix B (Change 21, March 7, 
1996); 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

Factual Background

Entitlement to pension was granted in a May 1994 rating 
decision, effective July 16, 1993, as the medical evidence 
established that the Veteran was unemployable due to his 
disabilities.  

In a November 1998 administrative decision, the Veteran's 
pension was terminated because of a finding that the evidence 
showed that he was employed by the United States Postal 
Service (USPS).  The termination of pension was effective 
March 1, 1998.

Financial Status Reports (FSRs) and Improved Pension 
Eligibility Verification Reports (EVRs) submitted by the 
Veteran in 1994, 1995, and 1996 indicate that his only source 
of income during these years was monthly benefit payments 
from the Social Security Administration (SSA).  

With respect to his dependents, the Board notes that the 
Veteran offered conflicting reports of the status of his 
dependents from 1994 to 1996.  The Veteran indicated on some 
of his financial status reports that he was unmarried, while 
on other forms he noted that he was divorced or separated.  
In addition, the Veteran often reported having only two 
dependent children, while other times he noted that he had 
three dependent children.  

While processing a claim for apportionment of the Veteran's 
pension benefits for his son, the RO was informed that the 
Veteran had been working and receiving income in 1994, 1995, 
and 1996 that had not been reported to VA.  

In a July 2000 letter, the RO proposed to terminate the 
Veteran's improved pension benefits retroactive to January 1, 
1994, if specific information regarding his income was not 
submitted.  The RO requested that the Veteran submit copies 
of his federal income tax returns for the years between 1994 
and 1999 and inform them of any unreported income he had 
received during this period.  

The Veteran did not respond to this letter, and a February 
2001 administrative decision terminated his pension benefits, 
effective January 1, 1994.  The Veteran was informed that the 
termination of his pension had resulted in an overpayment. He 
was also notified that he had the right to submit new 
evidence to strengthen his claim and to request a personal 
hearing.  

Later in February 2001, the Veteran was informed that the 
termination of his pension benefits, effective January 1, 
1994, had resulted in an overpayment debt of $13, 977.00.  He 
was also told that he had the right to dispute the debt and 
to request a waiver.  

In March 2001, the Veteran submitted copies of W2s and SSA 
benefit statements for the years 1994, 1995, 1996, 1997, and 
2000.  These documents established that the Veteran had 
received income that had not been reported to VA.  

He also stated that he and his wife had been separated from 
1994 to September 2000.  

In a June 2001 letter, the Veteran was notified that his debt 
had been reduced to $11,089.00.

The Veteran was issued statements of the case (SOC) in 
September 2001 and April 2002.  The RO noted that an 
adjustment had been made in the Veteran's non-service-
connected pension benefits effective January 1, 1994, that 
resulted in a $2,888.00 reduction to his overpayment.  Based 
on the income information provided by the Veteran in March 
2001, his pension benefits were reinstated from January 1, 
1994, to January 1, 1996, at which time they were terminated 
due to excessive income.  

During his September 2002 hearing, the Veteran testified that 
while he received pension payments, he was not aware he was 
required to submit all information related to his income.  He 
also testified that in 1995 he began working for the Mobile 
Board of Education and at a summer youth program sponsored by 
a junior college.  He stated that his failure to report his 
income was not made in bad faith; he simply was unaware of 
the requirement to report all income.  

Termination of Pension

The record establishes that the Veteran was married with 
three dependent children during 1996.  His marriage 
certificate, dated June 15, 1994, is of record, as are the 
birth certificates of his three children.  Therefore, his 
maximum annual rate of improved pension for 1996 was $15,013.  
VA Manual M21- 1, Part I, Appendix B (Change 21, March 7, 
1996).

The Veteran has argued that he was separated from his wife in 
1996, and therefore her income should not be included when 
calculating his total annual income.  The Veteran's 
statements regarding his marital status are not credible.  
Throughout the period of this claim, the Veteran has offered 
conflicting reports regarding the dates of his separation and 
his marital status, indicating on financial status and status 
of dependents forms that he was not married, divorced, and, 
in only one instance, separated.  

As the record contains a copy of the Veteran's marriage 
certificate and there is no credible evidence to indicate 
that his wife was not a "dependent spouse" during 1996, the 
Board finds that the inclusion of the Veteran's spouse's 
income to his total annual income is appropriate.  

The evidence of record establishes that in 1996 the Veteran 
had income totaling $14,155.80.  He received $1,500.00 from 
Bishop State Community College, $4,074.60 from the Mobile 
School Commissioners, and monthly payments from SSA totaling 
$8,581.20.  

During a September 2007 audit of the Veteran's pension 
account, the RO determined that the Veteran's wife had income 
totaling $19,776.00 during 1996.  

The Veteran has reported incurring medical expenses totaling 
$280.07 during 1996, however, under 38 C.F.R. § 3.272, only 
medical expenses in excess of five percent of the MAPR, which 
have been paid shall be excluded from countable income for 
the purpose of determining entitlement to improved pension.  
As the Veteran has not reported medical expenses totaling 
$680.45, his 1996 medical expenses are not excluded from his 
income.  

Therefore, the Veteran's total income for 1996, including the 
income of his dependent spouse, totaled $33,931.80.  As the 
Veteran's total income was clearly over the $15,013 maximum 
annual rate of improved pension for 1996, the termination of 
his pension benefits, effective January 1, 1994, was proper.  

Calculation of Overpayment Debt

As noted above, in association with a claim for apportionment 
of the Veteran's pension benefits for his son, the RO 
received notification that the Veteran and his wife had been 
working since 1994 and earning income that had not been 
reported to VA.  

The RO requested that the Veteran submit certain financial 
information, and when no response was received, his pension 
benefits were terminated retroactively to January 1, 1994, 
resulting in an overpayment of $13,977.00.  

As discussed above, the termination of the Veteran's improved 
pension benefits from January 1, 1996 was proper, based on 
his excessive income, and the Veteran's overpayment was 
properly created.  The Board must now determine whether the 
Veteran's debt in the amount of $11,089.00 stemming from the 
overpayment of his improved pension benefits for period 
between January 1, 1996, and March 1, 1998, was properly 
calculated.  

A January 2008 audit of the Veteran's benefit payment account 
by the RO provides a summary of the Veteran's monthly pension 
payments for the period between January 1, 1996, and March 1, 
1998.  Based on this record of payments, the Veteran was 
afforded $9,803.00 in improved pension benefits during that 
time.  

Therefore, the proper amount owed by the Veteran from the 
retroactive termination of his improved pension benefits 
effective January 1, 1996, is $9,803.00, and the $11,089.00 
charged by the RO was not properly calculated.  

Finally, during his September 2002 hearing, the Veteran 
testified that he was not aware of the requirement that he 
report all his income to VA and that any overpayment of 
pension benefits was not created in bad faith.  The 
determination as to whether the Veteran's failure to report 
all his income was made in bad faith is only probative when 
determining whether a waiver of debt is warranted under 38 
U.S.C.A. §§ 5302(b), 5302(c); 38 C.F.R. § 1.965(b).  

The current issue before the Board is whether the amount of 
the Veteran's overpayment debt was properly calculated, not 
whether a waiver is authorized for collection of the debt.  
Accordingly, the Veteran's arguments regarding his good faith 
failure to inform VA of his total income are not relevant.  


ORDER

Termination of the Veteran's improved pension benefits 
effective January 1, 1996, was proper and the claim is 
denied.

The proper amount of debt stemming from an overpayment of 
improved pension benefits is $9,3803.00, and to this extent 
the claim is granted.  





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


